NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                       JUN 22 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 DENY ARIANTO,                                      No.    14-72787

               Petitioner,                          Agency No. A088-319-723

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Deny Arianto, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder,


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Arianto’s motion to reopen

as untimely, where he filed it more than two years after his final order of removal,

see 8 C.F.R. § 1003.2(c)(2), and he failed to establish materially changed

circumstances in Indonesia to overcome the regulatory time limitation for filing a

motion to reopen, see 8 C.F.R. §1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987-90

(evidence must be “qualitatively different” to warrant reopening).

      PETITION FOR REVIEW DENIED.




                                          2                                   14-72787